By the Court.
This case differs from Harrington v. Lincoln, 2 Gray, 133, on which the defendant relies, in two particulars. The statement offered in evidence was the statement of a party to the suit, and so was admissible, if at all, as affirmative evidence, and not merely for the purpose of contradiction. It was also a statement respecting the subject matter of the suit, having a direct relation to the principal facts at issue ; and not merely collateral.
We think it was of such a character that the jury might rightfully draw some inference from it upon the point of the defendant’s having done the act complained of; and of his having done it intentionally or otherwise.
*113The bill of exceptions does not show in what connection the words, said by Perry to have been spoken by the defendant, were uttered. It does not appear that they were accompanied by any denial. Suppose a man is asked why he did a certain act; and he replies, “ I had a right to do it.” Surely that answer might be considered as something more than a mere expression of an abstract opinion, as evidence of an admission. It is for the party taking the exception to show that the evidence admitted was incompetent.

Exceptions overruled.